F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                            APR 21 1999
                                   TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                  Clerk

 ATHENS CARL McLAUGHLIN,

                Petitioner - Appellant,                   No. 98-1338
           v.                                            (D. Colorado)
 UNITED STATES PAROLE                                (D.C. No. 96-WM-359)
 COMMISSION, FCI FLORENCE,
 WARDEN BROOKS,

                Respondents - Appellees.


                              ORDER AND JUDGMENT          *




Before ANDERSON , KELLY , and BRISCOE , Circuit Judges.




       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Athens Carl McLaughlin, as a prisoner of the United States, unsuccessfully

challenged his parole date in the district court. He then appealed to this court by

notice of appeal dated August 31, 1998. He was released on parole on

January 28, 1999. His release on parole moots his challenge to his parole date.

See Vandenburg v. Rodgers , 801 F.2d 377, 378 (10th Cir. 1986).

      DISMISSED.

                                               ENTERED FOR THE COURT



                                               Stephen H. Anderson
                                               Circuit Judge




                                         -2-